

116 HR 2583 IH: To designate Union Station in Washington, DC, as “Harry S. Truman Union Station”.
U.S. House of Representatives
2019-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2583IN THE HOUSE OF REPRESENTATIVESMay 8, 2019Mr. Cleaver (for himself and Mr. Graves of Missouri) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo designate Union Station in Washington, DC, as Harry S. Truman Union Station. 
1.Harry S. Truman Union Station
(a)DesignationUnion Station, located at 40 Massachusetts Avenue, NE, Washington, DC, shall be known and designated as Harry S. Truman Union Station. (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Harry S. Truman Union Station. 
